DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chakravarty et al. (US 9620373).
 	With respect to claims 1, 2 Chakravarty describes a method for making micromachined devices comprising: providing a substrate having a first surface and a second surface opposite the first surface; providing an etching mask 30 with openings on the first surface; etching a recess in the first surface through the openings wherein the etching mask is undercut laterally with the etching mask protrudes beyond an edge of the recess; depositing a metal layer (electrically conductive material) on the etching mask and a layer in the substrate and covering the etching and on a region of a bottom of the recess below the opening (fig. 1, 3, 5, 7; col. 4, lines 1-5, 48-50; col.5, lines 1-40; col. 6, lines 15-30, 48-51).
 	With respect to claim 7, the substrate is made of glass, ceramic or silicon (col. 4, lines 1-20).
 	With respect to claim 8, the method further includes removing the etching mask 30 (fig. 9).
 	With respect to claim 10, a thickness of the metal layer in the recess is no more than a depth of the recess to form a buried metallic interconnects at the bottom of the recess (col. 7, line 3-10; fig. 7).
 	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty as applied to claims 1 and 8 above, and further in view of admitted known prior art.
 	With respect to claims 9 and 11, Chakravarty doesn’t describe a second substrate attaching to the first surface, which has a surface roughness of less than 0.5 nm after removing of the etching mask.  However, as discussed in the background of the specification, it is a known step to wafer bonding two substrate together that requires a low surface roughness of less than 0.5 nm for direct bonding in the process of making a microfluidic device (para 3-10).   It would have been obvious for one skill in the art before the effective filing date of the invention to further provide such a structure with bonding substrates because Chakravarty describes the method for forming metallized cavity structure for a micromachined device (col. 1, lines 1-11; col. 7, lines 18-21) and it depends on the type of micromachined devices being manufactured, in this case, it would provide a microfluidic structure with expected results.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarty as applied to claim 1 above, and further in view of Wojnarowski et al. (US 5525190).
 	With respect to claim 12, Chakravarty doesn’t describe a second substrate having a recess attaching to the first surface with the recess from the two substrates are located opposite to one another.  Wojnarowski shows that such a structure with microchannel/cavity such as cavities 144 in a first substrate which also have overcoat layers (substrate) such as overcoat layers 156 or layer 302 with via holes/recess 166 and microchannel 310 on a surface of the overcoat layers and opposite to that of the microchannel/cavity in the first substrate (col. 9, lines 25-60; col. 13, lines 45-60; fig. 13; fig. 22a, 22b).  It would have been obvious for one skill in the art before the effective filing date of the invention to further provide such as structure, in light of Wojnarowski because it would depend on the type of the micromachined device being manufactured, in this case, Wojnarowski teaches such structure is for an optical waveguides with expected results.
Election/Restrictions
Applicant’s election of group I, claims 1-12 in the reply filed on 9/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 3 and its dependent claims 4-6, the applied prior art Chakravarty doesn’t suggest further steps of applying a photoresist onto the etching mask and onto a region of a bottom of the recess below the opening; removing the photoresist from the recess; and then depositing the electrically conductive material deposited onto the photoresist covering the etching mask and onto the region of the bottom of the recess below the opening.  He teaches of forming the conductive metal layer right after forming the recess (fig. 5, 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/6/2022